DETAILED ACTION
This action is responsive to the response filed on 10/18/2021. Claims 1-20 are pending in the case. Claims 1, 9 and 17 are independent. This action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
Applicant’s amendments are sufficient to overcome the Objections to Claims 13 and 17 and the rejections of claims 8, 16 and 17-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Therefore the corresponding objections and rejections are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez (US 20140208268 A1, cited in previous Office Action), .

Regarding Claim 1, Jimenez teaches:
A computer-implemented method, comprising: displaying a first portion of an interactive page during a viewing session, (The group-based sorting component 110 then presents the generated interface to the user [0063])
wherein the first portion of the interactive page includes a first set of items; (The group-based sorting component 110 could then generate the interface for the user, in which categories with a higher predicted interest value (i.e., categories predicted to be of more interest to the user) are placed in a more predominant area of the interface than categories with lower predicted interest values. [0063])
computing selection likelihoods for the viewing session over (the group-based sorting component 110 detects a user selection of a content item within the interface... the group-based sorting component 110 then determines a playback probability for the selected content item with respect to the user (block 615). Generally, the playback probability reflects an estimation by the group-based sorting component 110 of how likely the user is to select the selected content item, based on the user's historical browsing data and assigned preference group [0066], determines a weight to apply to the user's selection, based on the calculated playback probability for the selected content item... by weighting the user's selections, the group-based sorting component 110 can make a greater adjustment to the predicted interest values calculated for the 


one or more operations performed by a first user within the interactive page during the viewing session to the selection likelihoods, (monitors selections by the user within the presented interface… Upon detecting a selection of a content item within the interface, the group-based sorting component 110 updates the browsing history data for the user [0064], embodiments may also monitor a user's interactions with the initial interface and could detect selections made by the user. That is, logic on the content server could determine when the user selects a content item for playback and could record the category to which the selected content item belongs. This selection data may then be used for generating subsequent user interfaces for the user. [0027] if the logic on the content server detects that the user has selected this content item when the content item was presented using the content selection algorithm, the logic could adjust the user's interest value in the content selection algorithm accordingly. For instance, the logic could increase the user's interest value in the content selection algorithm (i.e., indicating that the user is more interested in the content selection algorithm) based on 
…
regenerating a second portion of the interactive page based on the selection likelihoods, (group-based sorting component 110 then generates an updated user interface for the user, taking the weighted selection into account [0068], the group-based sorting component 110 also determines whether the user's current preference group assignment is still accurate [0069], the group-based sorting component 110 then generates an updated user interface for the user, based on the updated group assignment and browsing history for the user [0065])
wherein the second portion of the interactive page includes the second set of items; and (the user repeatedly selects content items from categories that do not match up with the first preference group's browsing patterns, the group-based sorting component 110 could re-assign the user to a second preference group that better 
displaying, … subsequent to regenerating the second portion of the interactive page, at least a part of the second portion of the interactive page… (The group-based sorting component 110 could then position the categories (or a subset of the categories) within the user interface, based on the calculated predicted interest values… the interface is generated [0065])

As shown above, Jimenez teaches computing selection likelihoods for the viewing session over a second set of items, and Jimenez suggests:
a second set of items that have not previously been displayed during the viewing session (emphasis added) (the user repeatedly selects content items from categories that do not match up with the first preference group's browsing patterns, the group-based sorting component 110 could re-assign the user to a second preference group that better matches the user's browsing patterns [0064] e.g., FIG. 3 Genre A, Genre B and Top 10 are displayed, but Genre C and other categories are not displayed; assume that the group-based sorting component 110 has calculated predicted interest 

Also, Jimenez teaches that the group-based sorting component is a prediction model that maps one or more operations performed by a first user within the interactive page during the viewing session to the selection likelihoods (Jimenez [0057]-[0058]), which suggests, but may not explicitly disclose:
a previously trained machine learning model… wherein the machine learning model was previously trained based on user data associated with one or more prior viewing sessions; (emphasis added)


displaying, during the viewing session and subsequent to regenerating the second portion of the interactive page, at least a part of the second portion of the interactive (emphasis added)

Finally, Jimenez may not explicitly disclose:
displaying, during the viewing session and subsequent to regenerating the second portion of the interactive page, at least a part of the second portion of the interactive page and at least a part of the first portion of the interactive page. (emphasis added)

Rogers teaches:
displaying a first portion of an interactive page during a viewing session, wherein the first portion of the interactive page includes a first set of items; (a concept to be updated [0003], recommendations of media items that may or may not convey the new concept may be presented within the user interface [0046], e.g., see FIG. 3E, one or more of the on-screen recommendations [0035] learning user preferences via real-time recommendations of media items based on positive examples identified by user selections and negative examples identified by lack of user selections [0007] present 
computing selection likelihoods for the viewing session over a second set of items that have not previously been displayed during the viewing session (learning user preferences via real-time recommendations of media items based on positive examples identified by user selections and negative examples identified by lack of user selections [0040] recommendations may be determined based on machine learning, search interactions, sharing behavior, interactions with the user interface, and/or other techniques for identifying media items that potentially convey a desired concept [0018] updating of recommendations may be an iterative process [0021] responsive to recommendation 308 being selected, one or more off-screen recommendations (in a portion of user interface 300 not in-view or visible to the user) may be (i) removed from the off-screen user interface portion, (ii) replaced with one or more new recommendations (e.g., based on the new media items represented by the new recommendations having characteristics similar to the selected media item represented by the selected recommendation 308), (iii) reordered or moved around on the off-screen user interface portion, (iv) or affected in other ways. Thus, for example, when the user scrolls or otherwise cause the current portion of the user interface that is on-screen to change (such that the current on-screen portion includes the portion of the user 
by applying a… machine learning model that maps (machine learning… Some implementations may utilize neural networks for such learning, while some may not be dependent on neural networks [0004], a concept to be updated [0003], new concept component 112 may automatically determine whether a new concept has been satisfactorily learned based on a breached threshold of positive examples and/or negative examples. [0022], recommendations may be determined based on machine learning, search interactions, sharing behavior, interactions with the user interface, and/or other techniques for identifying media items that potentially convey a desired concept. A recommendation may be referred to as a recommend and/or a suggestion [0018])
one or more operations performed by a first user within the interactive page during the viewing session to the selection likelihoods, (a user selection of a recommendation of a media item that does convey the new concept may be received as a positive example [0047], a recommendation of a media item that does not convey the new concept may be identified as a negative example by virtue of it not corresponding 
…
regenerating a second portion of the interactive page based on the selection likelihoods, wherein the second portion of the interactive page includes the second set of items; and displaying, during the viewing session and subsequent to regenerating the second portion of the interactive page, at least a part of the second portion of the interactive page and at least a part of the first portion of the interactive page. (responsive to recommendation 308 being selected, one or more off-screen recommendations (in a portion of user interface 300 not in-view or visible to the user) may be (i) removed from the off-screen user interface portion, (ii) replaced with one or more new recommendations (e.g., based on the new media items represented by the new recommendations having characteristics similar to the selected media item represented by the selected recommendation 308), (iii) reordered or moved around on the off-screen user interface portion, (iv) or affected in other ways. Thus, for example, when the user scrolls or otherwise cause the current portion of the user interface that is on-screen to change (such that the current on-screen portion includes the portion of the user interface that was previously off-screen), the user may immediately see the updated recommendations of the previously -off-screen portion without necessarily having to see one or more of the old recommendations (e.g., that may not have been relevant to the faint paint concept). [0036], [0037] and receive, as a positive example, a 

Given the suggestions of Jimenez, and that Jimenez teaches other and further embodiments of the invention may be devised without departing from the basic scope thereof (Jimenez [0070]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second set of items, the regenerating a second portion of the interactive page based on the selection likelihoods and displaying, subsequent to regenerating the second portion of the interactive page, at least a part of the second portion of the interactive page, of Jimenez, to include, a second set of items that have not previously been displayed during the viewing session, regenerating a second portion of the interactive page based on the selection likelihoods, wherein the second portion of the interactive page includes the second set of items; and displaying, during the viewing session and subsequent to regenerating the second portion of the interactive page, at least a part of the second portion of the interactive page at least a part of the first portion of the interactive page, as taught by Rogers.

One would have been motivated to make such a modification to quickly learn the user's preferences in order to teach the system about the user's interests, perspectives, personal life, and/or other information relevant to the user. (Rogers [0005]), it does not 

As shown above, Rogers teaches that the machine learning model may be used for a concept to be updated (Rogers [0003]) and that a new concept component may automatically determine whether a new concept has been satisfactorily learned based on a breached threshold of positive examples and/or negative examples (Rogers [0022]), which also suggests, but may not explicitly disclose:
a previously trained machine learning model… wherein the machine learning model was previously trained based on user data associated with one or more prior viewing sessions; (emphasis added).

Basu teaches:
computing selection likelihoods for… [a] viewing session over a second set of items that have not previously been displayed during the viewing session by applying a previously trained machine learning model that maps one or more operations performed an] interactive page during the viewing session to the selection likelihoods, wherein the machine learning model was previously trained based on user data associated with one or more prior viewing sessions; (make predictions ( e.g., soft labels) on a current session, based on features of the user's behavior that are provided to the selection classifier [0028], a generalization model (e.g., a logistical regression model) trained over a plurality of use selection sessions [0034], a user selects and deselects items as positive and negative examples which are used as labels for training a classifier using some machine learning algorithm [0019], one or more user behavior features (e.g., behavior data) are determined [0038], A generalization model may be formed based upon one or more behavior features [0041] user selection data relating to one or more selected items is received. As stated above, the selection data may initially comprise positive (e.g., item selections) actions taken by the user [0033], An item selection set is determined at 304. The item selection set may be determined based upon at least one or more hard labels or one or more soft labels. [0034], e.g. FIG. 6, items 3, 4 and 5 are selected by a user and undisplayed items 12, 15 and 15 are likely to be selected [0049])

Given the suggestions of Jimenez and Rogers, the general knowledge of one of ordinary skill in the art that a machine learning model will require training data at some point in time in order to be utilized and that Basu further teaches that computers may store a large number of media files or emails that a user may need to access or manipulate (e.g., delete or transfer). To aid in the selection of a large number of files many computers offer organizational options which allow a user to more easily group 

One would have been motivated to do so because it aids users in selection of items, thereby allowing users to perform tasks on a computer with greater efficiency (Basu [0004]).

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Jimenez, as modified, teaches
wherein the second set of items includes a first item and a second item, (The group-based sorting component 110 could conduct a similar analysis for the other categories of content on the content server, and a respective predicted interest value could be calculated for each of the other categories. The group-based sorting component 110 could then render an interface for the user that includes some number of content categories, and could order these categories based on the predicted interest values calculated for each of the categories [0051] e.g., FIG. 3 Genre A, Genre B and Top 10 are displayed, but Genre C and other categories are not displayed.)

and regenerating the second portion of the interactive page comprises: computing a first selection likelihood based on a probability distribution for the viewing session and the first item probability distribution; computing a second selection likelihood based on the probability distribution for the viewing session and the second item probability distribution; and (the group-based sorting component 110 detects a user selection of a content item within the interface... the group-based sorting component 
if the first selection likelihood is higher than the second selection likelihood, then including the first item at a first location within the second portion of the interactive page and the second item at a second location within the second portion of the interactive page, wherein the first location is associated with a higher visibility than the second location; or if the first selection likelihood is not higher than the second selection likelihood, then including the second item at the first location and the first item at the second location. (generate an updated interface based on the user's preference group assignment and weighted browsing history data, in which various categories of content are positioned such that categories estimated to be of more interest to the user are located in more predominant areas of the interface, and categories estimated to be of less interest are located in less predominant areas. [0068])

Regarding Claim 3, the rejection of Claim 1 is incorporated.
Jimenez, as modified, teaches
wherein each item included in the second set of items comprises information about a video asset or (the group-based sorting component 110 could calculate a predicted interest value for the user for each category of content on the content server, based on the user's browsing history and the preference data for the preference group to which the user is assigned [0065] media content 112 include, without limitation, video content, audio content, image content and computer gaming content [0037])


Regarding Claim 5, the rejection of Claim 1 is incorporated.
Jimenez, as modified, teaches:
further comprising, prior to displaying the first portion of the interactive page: (See FIG. 5, step 510 is performed before the user interface is presented to the user in step 515, where the group-based sorting component 110 generates a user interface for a user based on the user's historical browsing data and preference group assignment [0062])
computing selection likelihoods for the first user over the first set of items based on (See FIG. 4, the group-based sorting component 110 could determine preference data and correlational data for each of the preference groups [0062] the content server may have data characterizing previous selections made by the user within various content categories on the content server. In such cases, the content server could generate an initial interface for the user that includes content items likely to be of interest to the user, based on the user's previous selections on the content server [0022], the clustering algorithm could partition the users into groups based on each user's previous selections of content items... the clustering algorithm could partition the users into groups based on each user's previous selection of content categories [0023] The historical browsing data could include, for example, previous content items the user has watched on the content server or previous ratings the user has given for content items on the content server. More generally, it is contemplated that the historical 
the previously trained machine learning model and (group-based sorting component 110 [0057], prediction model [0058] the group-based sorting component 110 could use the user's historical browsing data and preference group assignment to calculate a predicted interest value for the various categories of content on the content server. The group-based sorting component 110 could then generate the interface for the user, in which categories with a higher predicted interest value (i.e., categories predicted to be of more interest to the user) are placed in a more predominant area of the interface than categories with lower predicted interest values [0063], monitors user selections of media content in a content streaming environment…. The group-based sorting component 110 then determines a preference metric for each user, with respect to each of a plurality of categories [0059])
user data that is associated with the first user; and (the group-based sorting component 110 could calculate the preference metric based on the user's personal browsing history, including which content items the user has watched previously, which content items the user has rated previously, and how the user rated various content items across various categories [0059])
generating the interactive page based on the selection likelihoods for the first user over the first set of items. (where the group-based sorting component 110 generates a user interface for a user based on the user's historical browsing data and preference group assignment [0062] e.g. in this example, the group-based sorting component 110 has determined that the user is most likely to be interested in content 

Regarding Claim 6, the rejection of Claim 5 is incorporated.
Jimenez, as modified, teaches:
further comprising, prior to initiating the first viewing session, setting a probability distribution for the viewing session equal to a probability distribution for the first user. (See FIG. 5, step 510 is performed before the user interface is presented to the user in step 515, where the group-based sorting component 110 generates a user interface for a user based on the user's historical browsing data and preference group assignment [0062] use the user's historical browsing data and preference group assignment to calculate a predicted interest value for the various categories of content on the content server. The group-based sorting component 110 could then generate the interface for the user, in which categories with a higher predicted interest value (i.e., categories predicted to be of more interest to the user) are placed in a more predominant area of the interface than categories with lower predicted interest values [0062])

Regarding Claim 7, the rejection of Claim 5 is incorporated.

further comprising: adding the one or more operations performed by the first user to a set of training data; (The system memory 212 stores a weight learning sorting component 110 that is configured to sort a plurality of content items based on relevancy of the content items to a particular user [0043] determine when the user makes a selection from the initial interface. Upon detecting the selection, the group-based sorting component 110 could generate a weighted impact value for the selection [0045] browsing data can include any data related to the user's interactions with the content server [0049], Upon detecting a selection of a content item within the interface, the group-based sorting component 110 updates the browsing history data for the user [0064] The group-based sorting component 110 then determines a weight to apply to the user's selection, based on the calculated playback probability for the selected content item... by weighting the user's selections, the group-based sorting component 110 can make a greater adjustment to the predicted interest values calculated for the user, when the user selects a content item that the group-based sorting component 110 had estimated the user was unlikely to select. [0067], The group-based sorting component 110 then generates an updated user interface for the user, taking the weighted selection into account [0068])
performing one or more machine learning operations based on the set of training data to generate one or more new model parameters that are included in a new machine learning model; and generating a new interactive page based on the new machine learning model and user data that is associated with a second user. (the group-based sorting component 110 is configured to dynamically determine the number 

Regarding Claim 8, the rejection of Claim 1 is incorporated.
Jimenez, as modified, teaches:
wherein the selection likelihoods for the viewing session over the second set of items are generated via an expectation-maximization algorithm. (adjust the interest value calculated for a particular user for a given content item, by the calculated interest value for the particular user for the content item's category (or content selection algorithm). For example, the logic could calculate an adjusted interest value for the particular user and the given content item by taking the product of the user's estimated interest value for the given content item and the user's estimated interest value for the content item's category. By weighting down the significance of a given selection event (e.g., the user selecting the given content item on the content server for streaming playback) where the user's estimated interest value for the given content item is high, embodiments can isolate playback events that are maximally informative of the user's preferences for the various content categories (or content selection algorithms). [0030])
Regarding Claim 9, Jimenez teaches:
A non-transitory computer-readable storage medium including instructions that, (a system memory and a group-based sorting component [0041])
when executed by a processor, cause the processor to perform the steps of: (a central processing unit retrieves and executes programming instructions stored in the system memory [0041])
displaying a first portion of an interactive page during a viewing session, (The group-based sorting component 110 then presents the generated interface to the user [0063])
wherein the first portion of the interactive page includes a first set of items; (The group-based sorting component 110 could then generate the interface for the user, in which categories with a higher predicted interest value (i.e., categories predicted to be of more interest to the user) are placed in a more predominant area of the interface than categories with lower predicted interest values. [0063])
computing selection likelihoods for the viewing session over (the group-based sorting component 110 detects a user selection of a content item within the interface... the group-based sorting component 110 then determines a playback probability for the selected content item with respect to the user (block 615). Generally, the playback probability reflects an estimation by the group-based sorting component 110 of how likely the user is to select the selected content item, based on the user's historical browsing data and assigned preference group [0066], determines a weight to apply to the user's selection, based on the calculated playback probability for the selected content item... by weighting the user's selections, the group-based sorting component 


by applying a… machine learning model that maps (group-based sorting component 110 [0057], prediction model [0058] the group-based sorting component 110 could determine that the user's predicted interest value for the content item 3101 indicates that the user is very likely to be interested in this content item, and thus could determine that this selection by the user is less influential for purposes of updating the user's preferences. That is, because the user has selected a content item that the group-based sorting component 110 predicted the user would be interested in, the group-based sorting component 110 could conclude that its prediction was correct and that its preferences data and group assignment for the user are likely to be correct as a result [0057], if the user selects the content item 3145 , the group-based sorting component  110 could determine that the user's predicted interest value for the content item 3145 indicates that the user is unlikely to be interested in this content item. Thus, the group-based sorting component 110 could determine that this selection by the user should be more influential for purposes of updating the user's preferences and/or group assignment. That is, because in this example the user has selected a content item that the group-based sorting component 110 predicted the user would be less interested in, the group-based sorting component 110 could determine that its estimation of the user's interests may be incorrect and thus could make more of an adjustment to the user's preference data and/or group assignment based on this selection [0058] the group-
one or more operations performed by a first user within the interactive page during the viewing session to the selection likelihoods, (monitors selections by the user within the presented interface… Upon detecting a selection of a content item within the interface, the group-based sorting component 110 updates the browsing history data for the user [0064], embodiments may also monitor a user's interactions with the initial interface and could detect selections made by the user. That is, logic on the content server could determine when the user selects a content item for playback and could record the category to which the selected content item belongs. This selection data may then be used for generating subsequent user interfaces for the user. [0027] if the logic on the content server detects that the user has selected this content item when the 
…
regenerating a second portion of the interactive page that includes the second set of items based on the selection likelihoods; and (group-based sorting component 110 then generates an updated user interface for the user, taking the weighted selection into account [0068], the group-based sorting component 110 also determines whether the user's current preference group assignment is still accurate [0069], the group-based sorting component 110 then generates an updated user interface for the user, based on the updated group assignment and browsing history for the user [0065] the user 
displaying, … subsequent to regenerating the second portion of the interactive page, at least a part of the second portion of the interactive page… (The group-based sorting component 110 could then position the categories (or a subset of the categories) within the user interface, based on the calculated predicted interest values… the interface is generated [0065])

As shown above, Jimenez teaches computing selection likelihoods for the viewing session over a second set of items, and Jimenez suggests:
a second set of items that have not previously been displayed during the viewing session (emphasis added) (the user repeatedly selects content items from categories that do not match up with the first preference group's browsing patterns, the group-based sorting component 110 could re-assign the user to a second preference 

Also, Jimenez teaches that the group-based sorting component is a prediction model that maps one or more operations performed by a first user within the interactive page during the viewing session to the selection likelihoods (Jimenez [0057]-[0058]), which suggests, but may not explicitly disclose:
previously trained machine learning model… wherein the machine learning model was previously trained based on user data associated with one or more prior viewing sessions; (emphasis added)

Furthermore, Jimenez teaches that the group-based sorting component may adapt the interface over time, based on the user's browsing history and could then position the categories (or a subset of the categories) within the user interface, based on the calculated predicted interest value and the interface is generated, which suggests, but may not explicitly disclose:
displaying, during the viewing session and subsequent to regenerating the second portion of the interactive page, at least a part of the second portion of the interactive page (emphasis added)

Finally, Jimenez may not explicitly disclose:
displaying, during the viewing session and subsequent to regenerating the second portion of the interactive page, at least a part of the second portion of the interactive page and at least a part of the first portion of the interactive page. (emphasis added)

Rogers teaches:
displaying a first portion of an interactive page during a viewing session, wherein the first portion of the interactive page includes a first set of items; (a concept to be updated [0003], recommendations of media items that may or may not convey the new 
computing selection likelihoods for the viewing session over a second set of items that have not previously been displayed during the viewing session (learning user preferences via real-time recommendations of media items based on positive examples identified by user selections and negative examples identified by lack of user selections [0040] recommendations may be determined based on machine learning, search interactions, sharing behavior, interactions with the user interface, and/or other techniques for identifying media items that potentially convey a desired concept [0018] updating of recommendations may be an iterative process [0021] responsive to recommendation 308 being selected, one or more off-screen recommendations (in a portion of user interface 300 not in-view or visible to the user) may be (i) removed from the off-screen user interface portion, (ii) replaced with one or more new recommendations (e.g., based on the new media items represented by the new recommendations having characteristics similar to the selected media item represented 
by applying a… machine learning model that maps (machine learning… Some implementations may utilize neural networks for such learning, while some may not be dependent on neural networks [0004], a concept to be updated [0003], new concept component 112 may automatically determine whether a new concept has been satisfactorily learned based on a breached threshold of positive examples and/or negative examples. [0022], recommendations may be determined based on machine learning, search interactions, sharing behavior, interactions with the user interface, and/or other techniques for identifying media items that potentially convey a desired concept. A recommendation may be referred to as a recommend and/or a suggestion [0018])

…
regenerating a second portion of the interactive page that includes the second set of items based on the selection likelihoods; and displaying, during the viewing session and subsequent to regenerating the second portion of the interactive page, at least a part of the second portion of the interactive page and at least a part of the first portion of the interactive page. (responsive to recommendation 308 being selected, one or more off-screen recommendations (in a portion of user interface 300 not in-view or visible to the user) may be (i) removed from the off-screen user interface portion, (ii) replaced with one or more new recommendations (e.g., based on the new media items represented by the new recommendations having characteristics similar to the selected media item represented by the selected recommendation 308), (iii) reordered or moved around on the off-screen user interface portion, (iv) or affected in other ways. Thus, for example, when the user scrolls or otherwise cause the current portion of the user interface that is on-screen to change (such that the current on-screen portion includes 

Given the suggestions of Jimenez, and that Jimenez teaches other and further embodiments of the invention may be devised without departing from the basic scope thereof (Jimenez [0070]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second set of items, the regenerating a second portion of the interactive page based on the selection likelihoods and displaying, subsequent to regenerating the second portion of the interactive page, at least a part of the second portion of the interactive page, of Jimenez, to include, a second set of items that have not previously been displayed during the viewing session, regenerating a second portion of the interactive page that includes the second set of items based on the selection likelihoods; and displaying, during the viewing session and subsequent to regenerating the second portion of the interactive page, at least a part of the second portion of the interactive page at least a part of the first portion of the interactive page, as taught by Rogers.



As shown above, Rogers teaches that the machine learning model may be used for a concept to be updated (Rogers [0003]) and new concept component may automatically determine whether a new concept has been satisfactorily learned based on a breached threshold of positive examples and/or negative examples. (Rogers [0022]), which also suggests, but may not explicitly disclose:
a previously trained machine learning model… wherein the machine learning model was previously trained based on user data associated with one or more prior viewing sessions; (emphasis added).

Basu teaches:
a] viewing session over a second set of items that have not previously been displayed during the viewing session by applying a previously trained machine learning model that maps one or more operations performed by a first user within… [an] interactive page during the viewing session to the selection likelihoods, wherein the machine learning model was previously trained based on user data associated with one or more prior viewing sessions; (make predictions ( e.g., soft labels) on a current session, based on features of the user's behavior that are provided to the selection classifier [0028], a generalization model (e.g., a logistical regression model) trained over a plurality of use selection sessions [0034], a user selects and deselects items as positive and negative examples which are used as labels for training a classifier using some machine learning algorithm [0019], one or more user behavior features (e.g., behavior data) are determined [0038], A generalization model may be formed based upon one or more behavior features [0041] user selection data relating to one or more selected items is received. As stated above, the selection data may initially comprise positive (e.g., item selections) actions taken by the user [0033], An item selection set is determined at 304. The item selection set may be determined based upon at least one or more hard labels or one or more soft labels. [0034], e.g. FIG. 6, items 3, 4 and 5 are selected by a user and undisplayed items 12, 15 and 15 are likely to be selected [0049])

Given the suggestions of Jimenez and Rogers, the general knowledge of one of ordinary skill in the art that a machine learning model will require training data at some point in time in order to be utilized and that Basu further teaches that computers may 

One would have been motivated to do so because it aids users in selection of items, thereby allowing users to perform tasks on a computer with greater efficiency (Basu [0004]).

Regarding Claim 10, the rejection of Claim 9 is incorporated.
Jimenez, as modified, teaches
wherein the second portion of the interactive page includes a first item and a second item, (The group-based sorting component 110 could conduct a similar analysis for the other categories of content on the content server, and a respective predicted interest value could be calculated for each of the other categories. The group-based sorting component 110 could then render an interface for the user that includes some number of content categories, and could order these categories based on the predicted 
and regenerating the second portion of the interactive page comprises: ((the group-based sorting component 110 detects a user selection of a content item within the interface... the group-based sorting component 110 then determines a playback probability for the selected content item with respect to the user (block 615). Generally, the playback probability reflects an estimation by the group-based sorting component 110 of how likely the user is to select the selected content item, based on the user's historical browsing data and assigned preference group [0066], determines a weight to apply to the user's selection, based on the calculated playback probability for the selected content item... by weighting the user's selections, the group-based sorting component 110 can make a greater adjustment to the predicted interest values calculated for the user, when the user selects a content item that the group-based sorting component 110 had estimated the user was unlikely to select. [0067], the group-based sorting component 110 also determines whether the user's current preference group assignment is still accurate [0069], the group-based sorting component 110 also determines whether the user's preference group assignment is still appropriate, after the user's content item selection... the group-based sorting component 110 is configured to periodically recalculate the preference groups for users of the content server… after each content selection by the user. [0064], The group-based sorting component 110 could then use the preference data from the assigned interest group, together with the historical browsing data for the user, to select and order the categories of content items presented to the user in the interface for the content server. [0050] and The group-
if a first selection likelihood that is associated with the first item is higher than a second selection likelihood that is associated with the second item, then including the first item at a first location within the second portion of the interactive page and the second item at a second location within the second portion of the interactive page, wherein the first location is associated with a higher visibility than the second location; or if the first selection likelihood is not higher than the second selection likelihood, then including the second item at the first location and the first item at the second location. (generate an updated interface based on the user's preference group assignment and weighted browsing history data, in which various categories of content are positioned such that categories estimated to be of more interest to the user are located in more predominant areas of the interface, and categories estimated to be of less interest are located in less predominant areas. [0068])

Regarding Claim 11, the rejection of Claim 9 is incorporated.
Jimenez, as modified, teaches:

a row of information about a plurality of video assets. (See FIG. 3, categories of content items are in rows [0053]-[0055])

Regarding Claim 13, the rejection of Claim 9 is incorporated.
Jimenez, as modified, teaches:
the steps further comprising, prior to displaying the first portion of the interactive page: (See FIG. 5, step 510 is performed before the user interface is presented to the user in step 515, where the group-based sorting component 110 generates a user interface for a user based on the user's historical browsing data and preference group assignment [0062])
computing selection likelihoods for the first user over the first set of items based on (See FIG. 4, the group-based sorting component 110 could determine preference data and correlational data for each of the preference groups [0062] the content server may have data characterizing previous selections made by the user within various content categories on the content server. In such cases, the content server could generate an initial interface for the user that includes content items likely to be of interest to the user, based on the user's previous selections on the content server 
the previously trained machine learning model and (group-based sorting component 110 [0057], prediction model [0058] the group-based sorting component 110 could use the user's historical browsing data and preference group assignment to calculate a predicted interest value for the various categories of content on the content server. The group-based sorting component 110 could then generate the interface for the user, in which categories with a higher predicted interest value (i.e., categories predicted to be of more interest to the user) are placed in a more predominant area of the interface than categories with lower predicted interest values [0063], monitors user selections of media content in a content streaming environment…. The group-based sorting component 110 then determines a preference metric for each user, with respect to each of a plurality of categories [0059])
user data that is associated with the first user; and (the group-based sorting component 110 could calculate the preference metric based on the user's personal browsing history, including which content items the user has watched previously, which 
generating the interactive page based on the selection likelihoods for the first user over the first set of items. (where the group-based sorting component 110 generates a user interface for a user based on the user's historical browsing data and preference group assignment [0062] e.g. in this example, the group-based sorting component 110 has determined that the user is most likely to be interested in content from the category 302, followed by content from the category 306, and then followed by content from the category 308... sorted in a top-to-bottom descending order based on their respective predicted interest values...where the category with the highest predicted interest value for the user is positioned in the most predominant portion of the interface (e.g., the top-left corner) and the category with the lowest predicted interest value is positioned in the least predominant portion of the interface (e.g., the bottom-right corner). [0055])

Regarding Claim 14, the rejection of Claim 13 is incorporated.
Jimenez, as modified, teaches:
the steps further comprising, prior to initiating the first viewing session, setting a probability distribution for the viewing session equal to a probability distribution for the first user. (See FIG. 5, step 510 is performed before the user interface is presented to the user in step 515, where the group-based sorting component 110 generates a user interface for a user based on the user's historical browsing data and preference group assignment [0062] use the user's historical browsing data and preference group 

Regarding Claim 15, the rejection of Claim 9 is incorporated.
Jimenez, as modified, teaches:
the steps further comprising performing one or more machine learning operations on an untrained machine learning model to (The system memory 212 stores a weight learning sorting component 110 that is configured to sort a plurality of content items based on relevancy of the content items to a particular user [0043])
generate a set of interests and one or more model parameters that are included in the previously trained machine learning model. (the group-based sorting component 110 is configured to dynamically determine the number of groups to use. For example, the group-based sorting component 110 could be configured to generate a new group whenever particular conditions are met (e.g., a minimum number of users would be assigned to the group, the group is sufficiently distinct from other existing groups, etc.). Thus, in such an embodiment, the number of groups (as well as the content interests assigned to each group) may vary across different sets of users [0044] generate an updated interface for the user that includes a second plurality of selectable elements, based on the first preference group to which the user is assigned and the updated interests data for the user [0045])

Rogers also teaches:
the steps further comprising performing one or more machine learning operations on an untrained machine learning model to generate a set of interests and one or more model parameters that are included in the previously trained machine learning model. (machine learning… Some implementations may utilize neural networks for such learning, while some may not be dependent on neural networks [0004] teach the system about the user's interests [0005], The concept categories may include one or more of recently created... interests... By way of non-limiting example, a concept may include one or more of...  an idea of what a user is interested in, and/or other concepts. [0015], new concept component 112 may automatically determine whether a new concept has been satisfactorily learned based on a breached threshold of positive examples and/or negative examples. [0022], recommendations may be determined based on machine learning, search interactions, sharing behavior, interactions with the user interface, and/or other techniques for identifying media items that potentially convey a desired concept. A recommendation may be referred to as a recommend and/or a suggestion [0018])

Therefore, combining Jimenez, Rogers and Basu would meet the claim limitations for the same reasons as set forth in Claim 9.

Regarding Claim 16, the rejection of Claim 9 is incorporated.
Jimenez, as modified, teaches


Regarding Claim 17, Jimenez teaches:
A system comprising: (See FIG.s 1 and 2)
a memory storing instructions associated with an optimization engine; and (a system memory and a group-based sorting component [0041])
a processor that is coupled to the memory and, when executing the instructions, is configured to: (a central processing unit retrieves and executes programming instructions stored in the system memory [0041])
compute selection likelihoods for a viewing session over (the group-based sorting component 110 detects a user selection of a content item within the interface... the group-based sorting component 110 then determines a playback probability for the 
a set of items… during the viewing session (The group-based sorting component 110 could conduct a similar analysis for the other categories of content on the content server, and a respective predicted interest value could be calculated for each of the other categories. The group-based sorting component 110 could then render an interface for the user that includes some number of content categories, and could order these categories based on the predicted interest values calculated for each of the categories [0051] e.g., FIG. 3 Genre A, Genre B and Top 10 are displayed, but Genre C and other categories are not displayed; assume that the group-based sorting component 110 has calculated predicted interest values for each of the categories of content available on the content server and with respect to a particular user, based on a preference group to which the particular user is assigned and further based on the user's personal browsing history. Additionally, assume that, in this example, the group-based sorting component 110 is configured to sort the categories within the interface in a top-to-bottom descending order, based on the respective predicted interest values for the categories [0054], the group-based sorting component 110 may adapt the interface over time, based on the user's browsing history... assume that the user for which the interface shown in the screenshot 300 was generated begins watching a substantial 
by applying a… machine learning model that maps (group-based sorting component 110 [0057], prediction model [0058] the group-based sorting component 110 could determine that the user's predicted interest value for the content item 3101 indicates that the user is very likely to be interested in this content item, and thus could determine that this selection by the user is less influential for purposes of updating the user's preferences. That is, because the user has selected a content item that the group-based sorting component 110 predicted the user would be interested in, the group-based sorting component 110 could conclude that its prediction was correct and that its preferences data and group assignment for the user are likely to be correct as a result [0057], if the user selects the content item 3145 , the group-based sorting component  110 could determine that the user's predicted interest value for the content item 3145 indicates that the user is unlikely to be interested in this content item. Thus, the group-based sorting component 110 could determine that this selection by the user should be more influential for purposes of updating the user's preferences and/or group assignment. That is, because in this example the user has selected a content item that the group-based sorting component 110 predicted the user would be less interested in, the group-based sorting component 110 could determine that its estimation of the user's interests may be incorrect and thus could make more of an adjustment to the user's 
one or more operations performed by a first user within the interactive page during the viewing session to the selection likelihoods, (monitors selections by the user within the presented interface… Upon detecting a selection of a content item within the interface, the group-based sorting component 110 updates the browsing history data for the user [0064], embodiments may also monitor a user's interactions with the initial interface and could detect selections made by the user. That is, logic on the content server could determine when the user selects a content item for playback and could record the category to which the selected content item belongs. This selection data may then be used for generating subsequent user interfaces for the user. [0027] if the logic 
…
regenerate a first portion of the interactive page that includes the set of items based on the selection likelihoods, and (group-based sorting component 110 then generates an updated user interface for the user, taking the weighted selection into account [0068], the group-based sorting component 110 also determines whether the user's current preference group assignment is still accurate [0069], the group-based sorting component 110 then generates an updated user interface for the user, based on 
display… subsequent to regenerating the first portion of the interactive page, at least a part of the first portion of the interactive page… (The group-based sorting component 110 could then position the categories (or a subset of the categories) within the user interface, based on the calculated predicted interest values… the interface is generated [0065])

As shown above, Jimenez teaches computing selection likelihoods for a viewing session over a set of items, and Jimenez suggests:
a set of items that have not been previously displayed during the viewing session. (emphasis added) (the user repeatedly selects content items from categories that do not match up with the first preference group's browsing patterns, the group-

Also, Jimenez teaches that the group-based sorting component is a prediction model that maps one or more operations performed by a first user within the interactive page during the viewing session to the selection likelihoods (Jimenez [0057]-[0058]), which suggests, but may not explicitly disclose:
previously trained machine learning model… wherein the machine learning model was previously trained based on user data associated with one or more prior viewing sessions, (emphasis added)
Furthermore, Jimenez teaches that the group-based sorting component may adapt the interface over time, based on the user's browsing history and could then position the categories (or a subset of the categories) within the user interface, based on the calculated predicted interest value and the interface is generated, which suggests, but may not explicitly disclose:
displaying, during the viewing session and subsequent to regenerating the first portion of the interactive page, at least a part of the first portion of the interactive page and (emphasis added)

Finally, Jimenez may not explicitly disclose:
displaying, during the viewing session and subsequent to regenerating the first portion of the interactive page, at least a part of the first portion of the interactive page and at least a part of a second portion of the interactive page. (emphasis added)

Rogers teaches:
compute selection likelihoods for a viewing session over a set of items that have not previously been displayed during the viewing session (learning user preferences via real-time recommendations of media items based on positive examples identified by user selections and negative examples identified by lack of user selections [0040] recommendations may be determined based on machine learning, search interactions, 
by applying a… machine learning model that maps (machine learning… Some implementations may utilize neural networks for such learning, while some may not be dependent on neural networks [0004], a concept to be updated [0003], new concept 
one or more operations performed by a first user within the interactive page during the viewing session to the selection likelihoods, (a user selection of a recommendation of a media item that does convey the new concept may be received as a positive example [0047], a recommendation of a media item that does not convey the new concept may be identified as a negative example by virtue of it not corresponding to a user selection [0048] when recommendation 308 is selected, none of the on-screen recommendations (in the portion of user interface 300 shown in FIGS. 3E and 3F that is in-view or visible to the user)-including the selected recommendation-is removed from the on-screen user interface portion. [0034])
…
regenerate a first portion of the interactive page that includes the set of items based on the selection likelihoods, and display, during the viewing session and subsequent to regenerating the first portion of the interactive page, at least a part of the first portion of the interactive page and at least a part of a second portion of the interactive page. (responsive to recommendation 308 being selected, one or more off-screen recommendations (in a portion of user interface 300 not in-view or visible to the 

Given the suggestions of Jimenez, and that Jimenez teaches other and further embodiments of the invention may be devised without departing from the basic scope thereof (Jimenez [0070]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the set of items, the regenerating a first portion of the interactive page that includes the set of items based on the selection likelihoods and displaying, subsequent to regenerating the first portion of the interactive page, at least a part of the first portion of the interactive page, of 

One would have been motivated to make such a modification to quickly learn the user's preferences in order to teach the system about the user's interests, perspectives, personal life, and/or other information relevant to the user. (Rogers [0005]), it does not necessarily preclude the user from seeing what has been selected, preclude the user from unselecting the selected recommendation, etc. (Rogers [0034]), to provide a user with updated recommendations such that (i) the updated recommendations provided during a current session and (ii) are based on the user's selection of presented recommendations during the same session and to provide a user with updated recommendations of items potentially relevant to a concept (e.g., a new concept to be learned, a concept to be updated, etc.) such that (i) the updated recommendations provided during a current session and (ii) are based on the user's selection of presented recommendations during the same session [0003])

As shown above, Rogers teaches that the machine learning model may be used for a concept to be updated (Rogers [0003]) and new concept component may automatically determine whether a new concept has been satisfactorily learned based 
a previously trained machine learning model… wherein the machine learning model was previously trained based on user data associated with one or more prior viewing sessions, (emphasis added).

Basu teaches:
compute selection likelihoods for a viewing session over a set of items that have not previously been displayed during the viewing session by applying a previously trained machine learning model that maps one or more operations performed by a first user within an interactive page during the viewing session to the selection likelihoods, wherein the machine learning model was previously trained based on user data associated with one or more prior viewing sessions, (make predictions ( e.g., soft labels) on a current session, based on features of the user's behavior that are provided to the selection classifier [0028], a generalization model (e.g., a logistical regression model) trained over a plurality of use selection sessions [0034], a user selects and deselects items as positive and negative examples which are used as labels for training a classifier using some machine learning algorithm [0019], one or more user behavior features (e.g., behavior data) are determined [0038], A generalization model may be formed based upon one or more behavior features [0041] user selection data relating to one or more selected items is received. As stated above, the selection data may initially comprise positive (e.g., item selections) actions taken by the user [0033], An item selection set is determined at 304. The item selection set may be determined based 

Given the suggestions of Jimenez and Rogers, the general knowledge of one of ordinary skill in the art that a machine learning model will require training data at some point in time in order to be utilized and that Basu further teaches that computers may store a large number of media files or emails that a user may need to access or manipulate (e.g., delete or transfer). To aid in the selection of a large number of files many computers offer organizational options which allow a user to more easily group items (Basu [0001]); it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the machine learning model that maps one or more operations performed by a first user within the interactive page during the viewing session to the selection likelihoods in the combination of Jimenez and Rogers would be a previously trained machine learning model, wherein the machine learning model was previously trained based on user data associated with one or more prior viewing sessions, as taught by Basu.

One would have been motivated to do so because it aids users in selection of items, thereby allowing users to perform tasks on a computer with greater efficiency (Basu [0004]).

Regarding Claim 18, the rejection of Claim 17 is incorporated.

wherein each item included in the set of items comprises information about a video asset or (the group-based sorting component 110 could calculate a predicted interest value for the user for each category of content on the content server, based on the user's browsing history and the preference data for the preference group to which the user is assigned [0065] media content 112 include, without limitation, video content, audio content, image content and computer gaming content [0037])
a row of information about a plurality of video assets. (See FIG. 3, categories of content items are in rows [0053]-[0055])

Regarding Claim 20, the rejection of Claim 17 is incorporated.
Jimenez, as modified, teaches
wherein the probability distribution for the viewing session is generated from an expectation-maximization algorithm. (adjust the interest value calculated for a particular user for a given content item, by the calculated interest value for the particular user for the content item's category (or content selection algorithm). For example, the logic could calculate an adjusted interest value for the particular user and the given content item by taking the product of the user's estimated interest value for the given content item and the user's estimated interest value for the content item's category. By weighting down the significance of a given selection event (e.g., the user selecting the given content item on the content server for streaming playback) where the user's estimated interest value for the given content item is high, embodiments can isolate playback events that 

Claims 4, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez, Rogers and Basu as applied to claims 1, 9 and 17 respectively above, and further in view of Brownlow et al. (US 20130198641 A1, cited in previous Office Action), hereinafter Brownlow.

Regarding Claim 4, the rejection of Claim 1 is incorporated.
Jimenez may not explicitly disclose:
wherein the one or more operations performed by the first user include at least one of a horizontal scrolling operation or a vertical scrolling operation.

Brownlow teaches:
wherein… one or more operations performed by… [a] first user include at least one of a horizontal scrolling operation or a vertical scrolling operation (the user zooms out, pans, or scrolls [0045], By panning or scrolling, the user may move content of the webpage from the unviewable portion 310 to the viewable portion 305 [0046], use historical data 190 of the user's past interactions with the website. The webpage renderer 185 may record in the historical data 190, for example, whether the user scrolled to a certain part of the page...Each action may be logged in the historical data 190 and associated with a sub-portion of the page. Based on these previous actions, the webpage renderer 185 can determine a score for the corresponding sub-portion of 





Regarding Claims 12 and 19, the rejections of Claim 9 and 17 are incorporated, respectively.
Claims 12 and 19 are substantially the same as Claim 4 and are therefore rejected under the same rationale as above.

Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive.
On pages 9-11 of the response filed 10/15/2021, and with respect to Claim 1, Applicant submits, “As amended, claim 1 recites the limitations of computing selection likelihoods for the viewing session over a second set of items that have not previously been displayed during the viewing session by applying a 
On pages 9-10 of the response, Applicant submits:
“In the rejections, the Examiner maps the limitations of applying a machine learning model that maps one or more operations performed by a first user within the interactive page during the viewing session to the selection likelihoods, recited in prior claim 1, to the recommendations conveyed by a neural network that learns based on positive and negative examples provided by a user, disclosed in Rogers. See Office Action at 19-20. Based on this mapping, to teach the above limitations of amended claim 1, Rogers would have to disclose that the neural network was previously trained based on user data associated with one or more prior viewing sessions. Importantly, Rogers contains no such teachings. Instead, Rogers discloses that the neural network is trained during a current session by "quickly learning" over items that have associated user feedback during the current session. See Rogers at ¶¶ [0003] - [0007], [0022], [0031] - [0032], [0040]. Because, in Rogers, the neural network is being trained based on user feedback during the current session, that neural network cannot be equated to the machine learning model that was previously trained based on user data associated with one or more prior viewing sessions, recited in amended claim 1. In view of at least these distinctions, Applicant submits that Rogers cannot be properly interpreted as teaching or suggesting the above limitations of amended claim 1.”

			Examiner respectfully disagrees.
While Rogers does teach the majority of its examples a new concept to be learned by the machine learning model, Rogers also teaches a concept to be updated by the machine learning model (Rogers [0003]), and that a new concept component may automatically determine 
On pages 10-11 of the response, Applicant submits:


“A careful review of the other references cited by the Examiner shows that those references also fail to teach or suggest the above limitations of amended claim 1. The Basu reference, in particular, discloses a generalization model used to predict soft labels for training a selection classifier, and the generalization model is trained over a plurality of user selection sessions. See Basu at ¶ [0034]. However, the generalization model predicts soft labels for items that have already been displayed based on user interactions with those displayed items (or lack thereof), which is the opposite of the claimed application of a previously trained machine learning model to compute selection likelihoods for a viewing session over a second set of items that have not previously been displayed during the viewing session. See Basu at ¶¶ [0023], [0028] [0049]. That 

			Examiner respectfully disagrees.
While ¶ [0023] of Basu teaches that “The algorithm generating the soft labels can utilize knowledge of how people tend to do selection tasks in the form of typical patterns of behavior that specific populations, tasks, or individuals could have. For example, if the system automatically selects some items, and the user does not deselect any of the items but instead selects a new example, the algorithm may predict a soft label of positive value based upon prior observations of such behavior consistently implying that the user intended to keep the automatically selected items”, Basu teaches in ¶ [0024] that “the selection process may determine which items to automatically select by determining soft labels that are used in addition to hard-labels provided by the user to train a selection classifier”. Thus, while Basu may predict soft labels for items that have already been displayed, Basu will then apply the soft labels to items that have not been displayed to present an updated item list. An example of this is seen in 
Thus, combining the teachings of Basu with Rogers would not change the principle of operation of Basu, nor Rogers.
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 11 of the response, Applicant submits that Jimenez, Rogers and Basu fails to teach or suggest the amended limitations of Claims 9 and 17 for similar reasons as discussed with Claim 1. Examiner respectfully disagrees for at least the reasons set forth above with respect to Claim 1.
In regard to the dependent claims, dependent claims 2-8, 10-16 and 18-20 are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179